The execution was not placed in the hands of the sheriff until thereafter acquired personal property in the hotel had been brought under subjection to the lien of complainant's mortgage by reason of a receivership which put such personal property in custodia legis and therefore sequestered same under the mortgage as against the world, including the execution creditor Carlton. But for this, I think Carlton could levy on property in the hotel which though subject to the mortgage as between mortgagor and mortgagee, is insufficient as against third parties. To hold otherwise *Page 447 
would encourage the grossest kind of frauds. Marion Mortgage Co. v. Teate, 124 Sou. Rep. 172, is no authority to the contrary as that case deals only with the rights of the mortgagor and mortgagee inter sese. For the foregoing reasons I concur.
ELLIS, J., concurs.